DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “an information presentation unit that presents information addressed to the traffic participants by using an exterior display apparatus provided at a front portion of the host vehicle, wherein the information presentation unit presents information on the action plan for the host vehicle to the specific traffic participant extracted by the extraction unit as a presentation target” should be changed to --an information presentation unit that presents the information addressed to the traffic participants by using an exterior display apparatus provided at a front portion of the host vehicle, wherein the information presentation unit presents the information on the action plan for the host vehicle to the specific traffic participant extracted by the extraction unit as a presentation target--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “based on the interference area set by the interference area setting unit an d the behavior of the specific traffic participants predicted by the prediction unit,” should be changed to -- based on the interference area set by the interference area setting unit and the behavior of the  traffic participants predicted by the prediction unit,-- as “behavior of the traffic participants” and “traffic participants” were previously introduced in independent claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an interference area setting unit that sets an interference area...”
“a prediction unit that predicts behavior...”
“an extraction unit...., that extracts a specific traffic participant...”
“an information presentation unit that presents information...”
“a pair of eye equivalent units... and equivalent to eyes of the host vehicle...” 
“a front display unit provided...”
“the information presentation unit presents the information...”
“the information presentation unit displays the message...”
“the extraction unit extracts a highest-degree specific traffic participant...”
“the information presentation unit directs the sight line...”
“a monitoring unit that tracks and monitors behavior...”
“the information presentation unit returns a message...”
 in claims 1-5.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0047]: The vehicle control apparatus 100 is implemented by, for example, at least one processor or hardware having an equivalent function. The vehicle control apparatus 100 may be configured of a combination of electronic control units (ECUs), micro- processing units (MPUs), or the like in each of which a processor such as a central processing unit (CPU), a storage apparatus, and a communication interface are connected by an internal bus. & para. [0051]: The driving assist control unit 120 includes a driving assist mode control unit 130, a recognition unit 140, and a switching control unit 150. Para. [0082-0084]: The interference area setting unit 321 is a functional  member corresponding to the recognition unit 140 of the vehicle control apparatus 100 illustrated in FIG. 2...The prediction unit 323 is a functional member corresponding to the recognition unit 140 of the vehicle control apparatus 100 illustrated in FIG. 2. The  extraction unit 325 is a functional  member corresponding to the recognition unit 140 of the vehicle control apparatus 100 illustrated in FIG. 2... The monitoring unit 327 is a functional member corresponding to the recognition unit 140 of the vehicle control apparatus 100 illustrated in FIG. 2...& para. [0089-0090]: The pair of eye equivalent units 91A and 91B and the front display unit 93 correspond to the "exterior display apparatus  83" in the present invention...The information presentation unit 331 is a functional member corresponding to the HMI control unit 170 of the vehicle control apparatus 100 illustrated in FIG. 2.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0215967A1 (“Morimura”), in view of US 2015/0035685A1 (“Strickland”).
As per claim 1 Morimura discloses
An autonomous driving vehicle information presentation apparatus that is used in an autonomous driving vehicle which obtains outside information on an outside including targets present around a host vehicle (see at least Morimura, para. [0022]: The radar sensor detects an obstacle by transmitting a radio wave or light to the vicinity of the host vehicle V and receiving the radio wave or light reflected by the obstacle. The radar sensor transmits information about the detected obstacle to the ECU 10. Examples of the obstacle include a moving obstacle such as a pedestrian and a vehicle in addition to a fixed obstacle such as a guardrail and a building.), 
generates an action plan for the host vehicle based on the obtained outside information (see at least Morimura, para. [0029]: Here, the automatic driving ECU 3 generates the traveling plan according to a rule that the moving person is prior to the host vehicle V. Therefore, when there is a moving person who is about to cross over a road in front of the host vehicle V, the automatic driving ECU 3 generates a traveling plan in which the host vehicle V is decelerated or stopped to make way for the moving person expected to cross over the road and the host vehicle V starts to move after the moving person crosses over the road. Note that, the automatic driving ECU 3 can determine whether there is a moving person who is about to cross over the road in front of the host vehicle V based on the result of detection performed by the external sensor 1.), and
autonomously controls at least one of speed and steering of the host vehicle in accordance with the generated action plan (see at least Morimura, para. [0029]: Here, the automatic driving ECU 3 generates the traveling plan according to a rule that the moving person is prior to the host vehicle V. Therefore, when there is a moving person who is about to cross over a road in front of the host vehicle V, the automatic driving ECU 3 generates a traveling plan in which the host vehicle V is decelerated or stopped to make way for the moving person expected to cross over the road and the host vehicle V starts to move after the moving person crosses over the road. Note that, the automatic driving ECU 3 can determine whether there is a moving person who is about to cross over the road in front of the host vehicle V based on the result of detection performed by the external sensor 1.), and
that presents information to traffic participants present around the host vehicle (see at least Morimura, para. [0023]: In the present embodiment, the notification unit 2 is a display device that displays information such that the information can be visually recognized from a position in front of the host vehicle V. The notification unit 2 is provided on the front surface of the host vehicle V, for example. The notification unit 2 shows information to the moving person by displaying a character, a picture, or the like. & para. [0037]: The notification control unit 13 performs notification of information related to the behavior of the host vehicle by controlling the notification unit 2. Specifically, when the moving person to be notified is detected by the moving person detecting unit 11 and the traveling plan generated in the automatic driving ECU 3 is a traveling plan in which the host vehicle V is decelerated or stopped, the notification control unit 13 causes the notification unit to perform notification of vehicle stoppage information, which indicates that the host vehicle will be decelerated or stopped or indicates that the host vehicle is being decelerated or stopped, with respect to the moving person to be notified.), 
the autonomous driving vehicle information presentation apparatus comprising: 
a prediction unit that predicts behavior of the traffic participants with respect to the host vehicle based on the outside information (see at least Morimura, para. [0020]: The external sensor (outside situation detecting unit) 1 is a detecting device that is installed in the host vehicle V and that detects a situation in the vicinity of the host vehicle V. The external sensor 1 includes at least one of a camera and a radar sensor. & para. [0032]: Furthermore, the moving person detecting unit 11 detects a moving person who is to be notified of information related to the behavior of the host vehicle V from among detected moving persons. In the present embodiment, the moving person detecting unit 11 detects a moving person expected to cross over a road in front of the host vehicle V as the moving person to be notified. The moving person detecting unit 11 can detect the moving person to be notified by using a known method based on the result of detection performed by the external sensor 1. For example, the moving person detecting unit 11 may determine whether a moving person is the moving person expected to cross over a road (moving person to be notified) or not based on a change in position of the moving person (vector).); 
an extraction unit that, based on the vicinity and the behavior of the traffic participants predicted by the prediction unit, extracts a specific traffic participant among the traffic participants which is currently present inside the vicinity or expected to enter the vicinity (see at least Morimura, para. [0020]: The external sensor (outside situation detecting unit) 1 is a detecting device that is installed in the host vehicle V and that detects a situation in the vicinity of the host vehicle V. The external sensor 1 includes at least one of a camera and a radar sensor. & para. [0031]: The moving person detecting unit 11 detects a moving person in the vicinity of the host vehicle V based on the result of detection performed by the external sensor 1. The moving person detecting unit 11 can detect the moving person by using a known method based on the result of detection performed by the external sensor 1. & para. [0032]: Furthermore, the moving person detecting unit 11 detects a moving person who is to be notified of information related to the behavior of the host vehicle V from among detected moving persons. In the present embodiment, the moving person detecting unit 11 detects a moving person expected to cross over a road in front of the host vehicle V as the moving person to be notified. The moving person detecting unit 11 can detect the moving person to be notified by using a known method based on the result of detection performed by the external sensor 1.); and 
an information presentation unit that presents information addressed to the traffic participants by using an exterior display apparatus provided at a front portion of the host vehicle (see at least Morimura, para. [0023]: The notification unit 2 notifies a moving person on the outside of the host vehicle V of information related to the behavior of the host vehicle based on control performed by the ECU 10 (notification control unit 13). In the present embodiment, the notification unit 2 is a display device that displays information such that the information can be visually recognized from a position in front of the host vehicle V. The notification unit 2 is provided on the front surface of the host vehicle V, for example. The notification unit 2 shows information to the moving person by displaying a character, a picture, or the like.),
wherein the information presentation unit presents information on the action plan for the host vehicle to the specific traffic participant extracted by the extraction unit as a presentation target (see at least Morimura, para. [0023]: In the present embodiment, the notification unit 2 is a display device that displays information such that the information can be visually recognized from a position in front of the host vehicle V. The notification unit 2 is provided on the front surface of the host vehicle V, for example. The notification unit 2 shows information to the moving person by displaying a character, a picture, or the like. & para. [0037]: The notification control unit 13 performs notification of information related to the behavior of the host vehicle by controlling the notification unit 2. Specifically, when the moving person to be notified is detected by the moving person detecting unit 11 and the traveling plan generated in the automatic driving ECU 3 is a traveling plan in which the host vehicle V is decelerated or stopped, the notification control unit 13 causes the notification unit to perform notification of vehicle stoppage information, which indicates that the host vehicle will be decelerated or stopped or indicates that the host vehicle is being decelerated or stopped, with respect to the moving person to be notified.).
However Morimura does not explicitly disclose
an interference area setting unit that sets an interference area on a scheduled travel route for the host vehicle based on the action plan; 
an extraction unit that, based on the interference area set by the interference area setting unit and the behavior of the traffic participants predicted by the prediction unit, extracts a specific traffic participant among the traffic participants which is currently present inside the interference area or expected to enter the interference area.
Strickland teaches
an interference area setting unit that sets an interference area on a scheduled travel route for the host vehicle based on the action plan (see at least Strickland, para. [0074]: Referring to FIG. 6, a schematic illustration is shown in which a vehicle 40 travels along a roadway 50. If a pedestrian (not shown) enters the roadway, an alert may be generated based on the distance of the pedestrian from the vehicle 40 as shown by the overlaid inform zone 52, warn zone 54, and warn/brake zone 56. In some embodiments, the inform zone 52 and warn zone 54 may include an area that is about three lane widths wide, whereas the warn/brake zone 54 may include an area that is about one lane width wide. In FIG. 7, an exemplary set of alerts are shown which may be provided to either the driver of the vehicle or the pedestrian via an interface associated with a vehicle or a device. The alerts may indicate a hidden pedestrian 61, a pedestrian distracted by operation of a device (e.g., texting) 62, a pedestrian listening to music 63, a pedestrian talking on a phone 64, and a pedestrian approaching the roadway 65.); 
an extraction unit that, based on the interference area set by the interference area setting unit and the behavior of the traffic participants predicted by the prediction unit, extracts a specific traffic participant among the traffic participants which is currently present inside the interference area or expected to enter the interference area (see at least Strickland, para. [0084]: With reference to FIG. 11, a pedestrian trajectory may be predicted based on a current heading of a pedestrian 20. A pedestrian zone 58 may be defined based on parameters such as a known or estimated width (offset) of the pedestrian 20 in meters (m), a pedestrian warn time (s) or a pedestrian velocity in meters per second (m/s). In one aspect, a pedestrian zone 58 may include a distance extending along a path of the pedestrian 20 from the front of the pedestrian 20 (or pedestrian offset distance). The distance may be determined based on a known pedestrian warn time (s) multiplied by the current velocity (m/s) of the pedestrian 20. & para. [0088]: Accordingly, a step 212 may include performing threat arbitration to determine the probability of a collision between a vehicle and two or more distinct pedestrians. For example, if multiple pedestrians are predicted to have a path that will intersect with a path of the vehicle, the step 212 may include determining the pedestrian with the highest probability of intersecting the path of the vehicle. Alternatively (or in addition), the step 212 may include determining which of the pedestrians may have the highest probability of intersecting the warn/brake zone of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimura to incorporate the teaching of an interference area setting unit that sets an interference area on a scheduled travel route for the host vehicle based on the action plan, an extraction unit that, based on the interference area set by the interference area setting unit and the behavior of the traffic participants predicted by the prediction unit, extracts a specific traffic participant among the traffic participants which is currently present inside the interference area or expected to enter the interference area of Strickland in order to improve, for example, vehicle-pedestrian collision warning system performance (see at least Strickland, para. [0078]).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimura, in view of Strickland, further in view of US 2015/0258928A1 (“Goto”).
As per claim 2 Morimura does not explicitly disclose
wherein the exterior display apparatus includes a pair of eye equivalent units provided at portions of the host vehicle where headlights thereof are installed,
equivalent to eyes of the host vehicle on an assumption that the host vehicle is personified in a front view, and 
a front display unit provided between the pair of eye equivalent units, and the information presentation unit presents the information on the action plan for the host vehicle to the specific traffic participant as the presentation target by directing a sight line to the specific traffic participant with the pair of eye equivalent units and displaying a message addressed to the specific traffic participant with the front display unit. 
Goto teaches
wherein the exterior display apparatus includes a pair of eye equivalent units provided at portions of the host vehicle where headlights thereof are installed (see at least Goto, para. [0035]: In an example shown in FIG. 1, each two headlights 14 are covered with one outer cover 15. A movable device 20 is placed in each outer cover 15 in addition to the headlights 14. As shown in FIG. 2, the movable device 20 rotates to face a person P around the vehicle 10. Examples of the person P can include a pedestrian, a driver of a bicycle, a driver of a motorcycle, and a driver of a car.), and 
equivalent to eyes of the host vehicle on an assumption that the host vehicle is personified in a front view (see at least Goto, Fig. 1-2 & para. [0056]: Further, according to the first embodiment, two movable devices 20 are spaced from each other by a predetermined distance in the horizon direction. Thus, the movable devices 20 give an impression of being a pair of eyes of an animal to the approaching person to whom the movable device 20 is directed. Therefore, the approaching person surely notices that the vehicle 10 is already aware of the approaching person. Accordingly, the feeling of insecurity given to the approaching person can be surely reduced.), and 
a front display unit provided between the pair of eye equivalent units (see at least Goto, para. [0043-0044]: The processor 36 outputs to the display controller 17a a command signal for causing the display controller 17a to cause the display unit 17 to display a text message "GO AHEAD" or a design, such as an arrow, corresponding to the text message... The processor 36 outputs to the sound controller 18a a command signal for causing the sound controller 18a to cause the exterior speaker 18 to output the running sound instead of the idling sound as the fake engine sound or to output a voice message "START MOVING" instead of the fake engine sound. The processor 36 outputs to the display controller 17a a command signal for causing the display controller 17a to cause the display unit 17 to display a text message "START MOVING" or a design, such as an arrow, corresponding to the text message.), and 
the information presentation unit presents the information on the action plan for the host vehicle to the specific traffic participant as the presentation target by directing a sight line to the specific traffic participant with the pair of eye equivalent units and displaying a message addressed to the specific traffic participant with the front display unit (see at least Goto, para. [0059]:  Further, according to the first embodiment, the exterior speaker 18 and the display unit 17 start notification of information to the approaching person when the movable device 20 stops the pan action or when a predetermined period of time elapses after the movable device 20 stops the pan action. Thus, from the approaching person perspective, the notification is started after the movable device 20 pans toward the approaching person and stops the pan action at the position where the optical axes R and L are directed to the approaching person. Thus, since the approaching person can feel that the notification is given to the approaching person, communication between the approaching person and the vehicle 10 can be promoted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimura to incorporate the teaching of wherein the exterior display apparatus includes a pair of eye equivalent units provided at portions of the host vehicle where headlights thereof are installed, equivalent to eyes of the host vehicle on an assumption that the host vehicle is personified in a front view, and a front display unit provided between the pair of eye equivalent units, and the information presentation unit presents the information on the action plan for the host vehicle to the specific traffic participant as the presentation target by directing a sight line to the specific traffic participant with the pair of eye equivalent units and displaying a message addressed to the specific traffic participant with the front display unit of Goto in order to reduce a feeling of insecurity given to pedestrians and drivers of other vehicles around the vehicle (see at least Goto, para. [0006]).

As per claim 3 Morimura discloses
wherein the information presentation unit displays the message addressed to the specific traffic participant with both or one of a character and a design by using the front display unit (see at least Morimura, para. [0023]: In the present embodiment, the notification unit 2 is a display device that displays information such that the information can be visually recognized from a position in front of the host vehicle V. The notification unit 2 is provided on the front surface of the host vehicle V, for example. The notification unit 2 shows information to the moving person by displaying a character, a picture, or the like.). 

As per claim 4 Morimura does not explicitly disclose
wherein based on the interference area set by the interference area setting unit and the behavior of the specific traffic participants predicted by the prediction unit, the extraction unit extracts a highest-degree specific traffic participant whose degree of interference with the host vehicle is assumed to be the highest among the specific traffic participants, and the information presentation unit directs the sight line to the highest-degree specific traffic participant by using the pair of eye equivalent units such that the sight line follows the highest-degree specific traffic participant.
Strickland teaches
wherein based on the interference area set by the interference area setting unit and the behavior of the specific traffic participants predicted by the prediction unit, the extraction unit extracts a highest-degree specific traffic participant whose degree of interference with the host vehicle is assumed to be the highest among the specific traffic participants (see at least Strickland, para. [0084]: With reference to FIG. 11, a pedestrian trajectory may be predicted based on a current heading of a pedestrian 20. A pedestrian zone 58 may be defined based on parameters such as a known or estimated width (offset) of the pedestrian 20 in meters (m), a pedestrian warn time (s) or a pedestrian velocity in meters per second (m/s). In one aspect, a pedestrian zone 58 may include a distance extending along a path of the pedestrian 20 from the front of the pedestrian 20 (or pedestrian offset distance). The distance may be determined based on a known pedestrian warn time (s) multiplied by the current velocity (m/s) of the pedestrian 20. & para. [0088]: Accordingly, a step 212 may include performing threat arbitration to determine the probability of a collision between a vehicle and two or more distinct pedestrians. For example, if multiple pedestrians are predicted to have a path that will intersect with a path of the vehicle, the step 212 may include determining the pedestrian with the highest probability of intersecting the path of the vehicle. Alternatively (or in addition), the step 212 may include determining which of the pedestrians may have the highest probability of intersecting the warn/brake zone of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimura to incorporate the teaching of wherein based on the interference area set by the interference area setting unit and the behavior of the specific traffic participants predicted by the prediction unit, the extraction unit extracts a highest-degree specific traffic participant whose degree of interference with the host vehicle is assumed to be the highest among the specific traffic participants of Strickland in order to improve, for example, vehicle-pedestrian collision warning system performance (see at least Strickland, para. [0078]).
Goto teaches
the information presentation unit directs the sight line to the highest-degree specific traffic participant by using the pair of eye equivalent units such that the sight line follows the highest-degree specific traffic participant (see at least Goto, para. [0059]:  Further, according to the first embodiment, the exterior speaker 18 and the display unit 17 start notification of information to the approaching person when the movable device 20 stops the pan action or when a predetermined period of time elapses after the movable device 20 stops the pan action. Thus, from the approaching person perspective, the notification is started after the movable device 20 pans toward the approaching person and stops the pan action at the position where the optical axes R and L are directed to the approaching person. Thus, since the approaching person can feel that the notification is given to the approaching person, communication between the approaching person and the vehicle 10 can be promoted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimura to incorporate the teaching of the information presentation unit directs the sight line to the highest-degree specific traffic participant by using the pair of eye equivalent units such that the sight line follows the highest-degree specific traffic participant of Goto in order to reduce a feeling of insecurity given to pedestrians and drivers of other vehicles around the vehicle (see at least Goto, para. [0006]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimura, in view of Strickland, in view of Goto, further in view of US 2018/0276986A1 (“Delp”).
As per claim 5 Morimura does not explicitly disclose
further comprising a monitoring unit that tracks and monitors behavior of the highest-degree specific traffic participant, 
wherein when determining, based on a result of the monitoring by the monitoring unit, that the highest degree specific traffic participant has noticed the sight line directed thereto by using the pair of eye equivalent units, 
the information presentation unit returns a message indicating that a mutual communication has been made to the highest-degree specific traffic participant by using the pair of eye equivalent units.
Strickland teaches
further comprising a monitoring unit that tracks and monitors behavior of the highest-degree specific traffic participant (see at least Strickland, para. [0088]: Accordingly, a step 212 may include performing threat arbitration to determine the probability of a collision between a vehicle and two or more distinct pedestrians. For example, if multiple pedestrians are predicted to have a path that will intersect with a path of the vehicle, the step 212 may include determining the pedestrian with the highest probability of intersecting the path of the vehicle. Alternatively (or in addition), the step 212 may include determining which of the pedestrians may have the highest probability of intersecting the warn/brake zone of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimura to incorporate the teaching of further comprising a monitoring unit that tracks and monitors behavior of the highest-degree specific traffic participant of Strickland in order to improve, for example, vehicle-pedestrian collision warning system performance (see at least Strickland, para. [0078]).
Goto teaches
wherein when determining, based on a result of the monitoring by the monitoring unit, that the specific traffic participant has noticed the sight line directed thereto by using the pair of eye equivalent units (see at least Goto, para. [0035]: In an example shown in FIG. 1, each two headlights 14 are covered with one outer cover 15. A movable device 20 is placed in each outer cover 15 in addition to the headlights 14. As shown in FIG. 2, the movable device 20 rotates to face a person P around the vehicle 10. Examples of the person P can include a pedestrian, a driver of a bicycle, a driver of a motorcycle, and a driver of a car.),
presents the information on the action plan for the host vehicle to the specific traffic participant (see at least Goto, para. [0059]:  Further, according to the first embodiment, the exterior speaker 18 and the display unit 17 start notification of information to the approaching person when the movable device 20 stops the pan action or when a predetermined period of time elapses after the movable device 20 stops the pan action. Thus, from the approaching person perspective, the notification is started after the movable device 20 pans toward the approaching person and stops the pan action at the position where the optical axes R and L are directed to the approaching person. Thus, since the approaching person can feel that the notification is given to the approaching person, communication between the approaching person and the vehicle 10 can be promoted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimura to incorporate the teaching of wherein when determining, based on a result of the monitoring by the monitoring unit, that the specific traffic participant has noticed the sight line directed thereto by using the pair of eye equivalent units, presents the information on the action plan for the host vehicle to the specific traffic participant of Goto in order to reduce a feeling of insecurity given to pedestrians and drivers of other vehicles around the vehicle (see at least Goto, para. [0006]).
Delp teaches
wherein when determining, based on a result of the monitoring by the monitoring unit, that the specific traffic participant has noticed the sight line directed thereto by the sensing devices (see at least Delp, para. [0132]: As maybe appreciated, the vehicle 100 may be operable to detect the pedestrian 508 via a ranging signal 520 and a return signal 522. The ranging signal 520 and the return signal 522 may be generated and received via sensor devices 102, 104 and/or 106 (FIGS. 1 and 2) to provide object recognition functionality. As illustrated in the example of FIG. 5, a motion vector 510 of the pedestrian 508 may be generated including a vector component (that is range) and a directional component (that is, angle) traveled during an interval from time t.sub.0 to time t.sub.1.), 
the information presentation unit returns a message indicating that a mutual communication has been made to the highest-degree specific traffic participant by using the pair of eye equivalent units (see at least Delp, para. [0148-0149]: With respect human traffic participant attention of operation 610, sensor data may operate to indicate that a human traffic participant's focus is directed to the broadcast message of the vehicle by looking, facing, gazing, gesturing, etc., towards the autonomous vehicle. That is, attention by the human traffic participant may be determined based on a gaze directed towards a direction of the vehicle, a gesture (such as waving the vehicle on) being directed towards the direction of the vehicle, and/or a facial recognition indicating the human traffic participant facing a direction of the vehicle. At operation 614, when the process 600 senses that a human traffic participant acknowledges the receipt of the message, at operation 616, the process 600 generates a vehicle acknowledgment message for broadcast to the human traffic participant (for example, a visual and/or audible thank you displayed via an external display and/or conveyed via vehicle lights).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimura to incorporate the teaching of wherein when determining, based on a result of the monitoring by the monitoring unit, that the specific traffic participant has noticed the sight line directed thereto by the sensing devices, the information presentation unit returns a message indicating that a mutual communication has been made to the highest-degree specific traffic participant by using the pair of eye equivalent units of Delp in order to ascertain a human's actions by determining an acknowledgement in a vehicle-to-human communication (see at least Delp, para. [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668